Citation Nr: 0526202	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  04-39 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel



INTRODUCTION

The appellant is the widow of a veteran who had recognized 
active service from June 1945 to November 1945.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a June 2004 rating decision of the Manilla Department of 
Veterans Affairs (VA) Regional Office (RO).  The appellant 
now resides in Illinois.  On her VA Form 9, she requested a 
hearing before a Veterans Law Judge.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2005, the appellant testified at a hearing before the 
undersigned at the Chicago, Illinois RO.  Unfortunately, VA 
was unable to make a recording of that hearing proceeding.  
In August 2005, VA contacted the appellant and informed her 
that she would be offered the opportunity for another 
hearing.  In her August 2005 reply, she indicated that she 
desired another hearing before a Veterans Law Judge at the 
Chicago RO.  Inasmuch as Travel Board hearings are scheduled 
by the RO, the case must be remanded for this purpose.  

Accordingly, the case is remanded to the RO for the 
following:

The RO should arrange for the appellant 
to be scheduled for a Travel Board 
hearing before a Veterans Law Judge  at 
the Chicago, Illinois RO. 

Thereafter, the case should be processed in accordance with 
established appellate procedures.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  This claim must be afforded 
expeditious handling.  The law requires that all claims that 
are remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


